DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
European Patent EP 2840126 to Llado Contijoch, Francesc in view of Chinese Patent CN 202246641 U to Li et al.
Regarding Claims 1, 10 and 12, Francesc teaches a microalgae cultivation equipment for the cultivation of microalgae (Francesc Fig. 4), the cultivation equipment comprising: an integrated second component comprising multiple vertical photobioreactor columns spaced
apart and that are supported in an upright condition such that their lowermost ends discharge liquid growth medium (Francesc Fig. 3 shows three PBRs spaced apart; GR is the first integrated component and the PBRs are the second integrated component); one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns (Francesc Fig. 6), wherein the photobioreactor columns each have one or more small 
Francesc teaches a first integrated component (Francesc Fig. 3 GR) that starts the algae and this feeds into the photobioreactor columns and is returned to GR after the photobioreactor. Francesc is silent on the GR being a raceway, i.e. Francesc is silent on a raceway component with a raceway defining an endless channel for the circulation of liquid growth medium therein; a flow inducing arrangement for inducing a flow of liquid growth medium within the endless channel of the raceway, the flow inducing arrangement comprising at least one of a paddle wheel or a jet pump; a circulation promoting facility comprising a low shear pump for causing liquid growth medium to circulate from the raceway component through the photobioreactor columns to become discharged back into the raceway. However, Li teaches the general knowledge of one of ordinary skill in the art that it is known to feed a photobioreactor from a raceway. Li teaches a microalgae cultivation equipment for the cultivation of microalgae, the cultivation equipment having a raceway component (Li Fig. 1 #1) with a raceway defining an endless channel for the circulation of liquid growth medium; a flow inducing arrangement (Li Fig. 1 #3, paddle wheel) for inducing a flow of liquid growth medium within the endless channel of the raceway, comprising at least one paddle wheel ora jet pump, an integrated second component (Li Fig. 1 #21,22, 23) comprising multiple vertical photobioreactor columns (Li Fig. 1 shows two vertical columns) spaced apart along the length of the raceway and that are supported in an upright condition such that their lowermost ends discharge liquid growth medium in use into liquid growth medium in the raceway (Li Fig. 2 satisfies the broad nature of the claim limitation since the spray re-enters the raceway at the bottom of #23, 22 i.e. lower most end), a circulation promoting facility comprising a low shear pump (Li Fig. 2 #4) for causing 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Francesc with the teachings of Li at the time of the invention for the circulation in large-scale production and density as taught by Li. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. Li teaches the general knowledge of using a raceway to supply a photobioreactor, it would have been obvious to one of ordinary skill in the art to apply the teachings of the known combination to the teachings of Francesc as a known alternate equivalent GR (grow reactor).
Regarding Claims 2 and 3, Francesc as modified teaches the equipment is configured such that in use an exposed surface area of growth medium to direct light or sunlight in the photobioreactor columns is between 50 and 200% that of an exposed surface area of growth medium in the raceway alone without the photobioreactor columns (Li Fig. 1 shows that the photobioreactor #21 ,22, 23 takes up more than 50%, but less than 100%). Modification of this nature is merely an engineering design choice derived through routine tests and experimentation for optimization.
Regarding Claim 4, Francesc as modified appears to teach within the claimed range of photobioreactor columns are configured to contain, in use, between 5 and 30% of the total volume of liquid growth medium in the microalgae cultivation equipment (Fig. #1 and 3 #4 appears to contain an amount within the range), but is silent on explicitly teaching the claimed range. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Francesc at the time of the invention for efficient and optimal operation. The modification is merely an engineering design choice derived through routine tests and experimentation. “Obvious to try” choosing from a finite number of identified, predictable 
Regarding Claim 5, Francesc as modified is silent on explicitly teaching the photobioreactor columns have a diameter of from 100 mm to 300 mm and a height of from 1.0 to 1.6 m. However, such a modification is merely an engineering design choice derived through routine tests and experimentation to optimize operation in proportion to the raceway dimensions. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record [in re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 8, Francesc as modified teaches a low-shear pump is configured to withdraw liquid growth medium from the raceway of the cultivation equipment and pump the withdrawn liquid growth medium into the photobioreactor columns from the bottom and cause the withdrawn liquid growth medium to flow upwards and overflow, wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor column configured to receive and direct the overflown liquid growth medium back into the raceway (Francesc Fig. 4)
Regarding Claim 9, Francesc as modified teaches an elevated gas separation reservoir is associated with the upper ends of the photobioreactor columns for discharging oxygen enriched gasses from the cultivation equipment and to act as a de-misting zone to limit loss of liquid growth medium, (functional language merely “capable of’: the claim doesn’t structurally define the structural features of the gas separation reservoir but merely claims it as a space satisfied by Francesc Fig. 4 top end of #9a).


Regarding Claim 13, Francesc as modified teaches a pH monitor is provided for monitoring the pH of the liquid growth medium in order to control the availability of CQ2 contained inside the growth medium bv varying the CQ2 content of air used to sparge the photobioreactor columns (Francesc paragraph [0028], Li paragraph [0008]; functional language the prior art of record is “capable of “).
Regarding Claim 15, Francesc as modified teaches the outlet pipes are inclined either upwards or downwards or inclined sideways in order to create a mixing action of algae and liquid growth medium in the raceway in use. (Francesc Fig. 4 #5 is inclined sideways).

Claims 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 202246641 U to Li et al in view of European Patent EP 2840126 to Llado Contijoch Francesc.
Regarding Claims 1, 10, 12and 15, Li teaches a microalgae cultivation equipment for the cultivation of microalgae, the cultivation equipment having a raceway component (Li Fig. 1 #1) with a raceway defining an endless channel for the circulation of liquid growth medium; a flow
inducing arrangement (Li Fig. 1 #3, paddle wheel) for inducing a flow of liquid growth medium within the endless channel of the raceway, comprising at least one paddle wheel ora jet pump, an integrated second component (Li Fig. 1 #21,22, 23) comprising multiple vertical 
Li is silent on explicitly teaching and one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns and a small diameter outlet pipe arranged generally horizontally below the liquid surface level of the raceway component to return liquid growth medium from the vertical photobioreactor column to the raceway. However, Francesc teaches the general knowledge of a vertical photobioreactor column with one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns (Francesc #6) and a small diameter outlet pipe arranged generally horizontally. It would have been obvious to one of ordinary skill in the art to modify the teachings of Li with the teachings of Francesc at the time of the invention by substituting the photobioreactor of Li with the photobioreactor of Francesc for fast algae growth as taught by Francesc. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known photobioreactor for another to obtain predictable results.
Regarding Claims 2 and 3, Li as modified teaches the equipment is configured such that in use an exposed surface area of growth medium to direct light or sunlight in the photobioreactor columns is between 50 and 200% that of an exposed surface area of growth medium in the raceway alone without the photobioreactor columns (Li Fig. 1 shows that the photobioreactor #21 ,22, 23 takes up more than 50%, but less than 100%). Modification of this 
Regarding Claim 4, Li as modified appears to teach within the claimed range of photobioreactor columns are configured to contain, in use, between 5 and 30% of the total volume of liquid growth medium in the microalgae cultivation equipment (Fig. #1 and 3 #4 appears to contain an amount within the range), but is silent on explicitly teaching the claimed range. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Li at the time of the invention for efficient and optimal operation. The modification is merely an engineering design choice derived through routine tests and experimentation. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 5, Li as modified is silent on explicitly teaching the photobioreactor columns have a diameter of from 100 mm to 300 mm and a height of from 1.0 to 1.6 m. However, such a modification is merely an engineering design choice derived through routine tests and experimentation to optimize operation in proportion to the raceway dimensions. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record [/n re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 8, Li as modified teaches a low-shear pump is configured to withdraw liquid growth medium from the raceway of the cultivation equipment and pump the withdrawn liquid growth medium into the photobioreactor columns from the bottomand caus the withdrawn liquid growth medium to flow upwards and overflow, wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor 
Regarding Claim 9, Li as modified teaches an elevated gas separation reservoir is associated with the upper ends of the photobioreactor columns for discharging oxygen enriched gasses from the cultivation equipment and to act as a de-misting zone to limit loss of liquid growth medium, (functional language merely “capable of”; the claim doesn’t structurally define the structural features of the gas separation reservoir but merely claims it as a space satisfied by Francesc Fig. 4 top end of #9a).
Regarding Claim 11, Li as modified is silent on teaching the inlets for gas to the photobioreactor columns are the only gas inlets to the equipment with no additional gas inlets being provided to the raceway itself. However, the modification is merely an obvious engineering design choice, eliminating an element and its function when that function is not desired for a particular species of algae does not present a patentably distinct limitation [In re Karlson, 311 F.2d 581,583, 136 USPQ 184, 186 (CCPA 1963)]. Applicant's raceway is open to the atmosphere which makes it open to additional gas inlet from the atmosphere, just as does the prior art of Li.
Regarding Claim 13, Li as modified teaches a pH monitor is provided for monitoring the pH of the liquid growth medium in order to control the availability of CQ2 contained inside the growth medium bv varying the CQ2 content of air used to sparge the photobioreactor columns (Francesc paragraph [0028], Li paragraph [0008]; functional language the prior art of record is “capable of “).
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The first rejection modifies the teachings of Francesc with the teachings of Li.  Francesc is the primary reference and it teaches feeding algae and nutrient solutions from a growth reactor to a photobioreactor.  Francesc teaches that the algae and nutrient solution i.e. liquid growth medium are discharged out of element #5 which is the small diameter outlet pipe in a horizontal position.  Francesc in Fig. 3 teaches that the liquid growth medium is returned to the GR (growth reactor) (Francesc paragraph [0044]).  Francesc is silent on the growth reactor being a raceway and is modified by the teachings of Li because Li teaches the general knowledge of one of ordinary skill in the art that the combination of a photobioreactor and a raceway pond is known.  The modification is merely substituting the growth reactor of Francesc with the raceway pond of Li as the circulating source of algae and nutrients into the photobioreactor.  In this combination, the examiner is not looking to the teachings of Li to satisfy the structure make-up of the photobioreacoter, but merely the presence of the photobioreactor and known combination.  
The second grounds of rejection uses Li as the primary reference for teaching the known combination of a raceway and a photobioreactor.  Li is modified by the teachings of Francesc.  Franscec provide the claimed type/construction of photobioreactor.  The modification is merely substitution the photobioreactor of Li with the photobioreactor of Fracesc.
It is the modification of the primary references with the teachings of general knowledge of one of ordinary skill in the art found in the secondary references that form the basis of the rejections in the above paragraphs and not the references individually.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., closed photobioreactor) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The independent claim does not specify that the photobioreactor has to be a closed photobioractor.  The claim merely claims a photobioreactor.  The photobioreactor of Li satisfies the limitation of a photobioreactor since the claims do not limit to a closed photobioreactor.
Applicant’s claim language with regard to the “small diameter outlet pipe” remain very broad and applicant’s arguments regarding this limitation are more detailed then what the actual claim language claims.  The word “small” is very broad and does not limit to a specific/exact size range.  The outlet #5 of Francesc satisfies this very broad term.  In addition, Francesc teaches discharge from photobioreactor return to GR (Francesc paragraph [0044] and Fig. 3).  Li also teaches return from the photobioractor to the raceway.
Li clearly establishes the known combination/conjunction of a raceway and a photobioreactor creating a vertical movement of fluid and algae.
The examiner reiterates that Francesc teach a series of vertical photobioreactors that are feed an algae stream from a GR (growth reactor). Francesc teaches the known structural elements of the photobioreactor including CO2 and discharge with a return flow back to the GR (Francesc Fig. 3). Francesc is merely silent that the GR is a raceway pond. The above grounds modifies the teachings of Francesc with the teachings of Li. Li teaches that it is a known combination of a raceway pond coupled with a vertical photobioreactor. Li teaches the circulation of the liquid algae medium up the photobioreactor and back into the raceway pond. The use of hybrid two-stage cultivation that combines photobioreactors and open pond raceways is known in the art (e.g. CN 103627623 cited on PTO-1449). Li teaches a combined solution. Li establishes the combined solution of a raceway pond and photobioreactor. It is the examiner’s interpretation that it would have been obvious to one of ordinary skill in the art to modify the teachings of Francesc with the teachings of Li at the time of the invention since the modification is merely the application of a known technique to a known device ready for 
In addition, the examiner maintains the combination of Li as modified by Francesc.  Li teaches the known combination of two integral components including a raceway pond and photobioreactor. The modification is merely an engineering design choice involving the selection/substitution of known photobioreactors for a more closed photobioreactor to reduce outside contamination and for fast algae growth as taught by Francesc. 
The examiner maintains that the claims do not distinguish over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



08 December 2021